UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-QSB (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period ended March 31, 2001 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 333-16031 FRONT PORCH DIGITAL INC. (Name of small business issuer as specified in its charter) Nevada 86-0793960 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3005 47th Street, Suite F3 Boulder, Colorado 80301 (Address of principal executive offices) (303) 443-3734 (Issuers telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceeding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] As of March 31, 2001, 24,566,967 shares of the issuers common stock, par value $.001, were outstanding. Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] FRONT PORCH DIGITAL INC. FORM 10-QSB INDEX PAGE PART I. Financial Information 3 Item 1. Financial Statements: Balance Sheet  March 31, 2001 3 Statements of Operations  Three Months ended March 31, 2001 and for the period beginning February 1, 2000 (commencement of operations) to March 31, 2000 4 Statements of Cash Flows  Three Months ended March 31, 2001 and for the period beginning February 1, 2000 (commencement of operations) to March 31, 2000 5 Notes to Financial Statements 6 Item 2. Managements Discussion and Analysis or Plan of Operation 8 PART II. Other Information: 11 Item 1. Legal Proceedings 11 Item 6. Exhibits and Reports on Form 8-K 11 Signatures 12 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS  Front Porch Digital, Inc. Balance Sheet March 31, 2001 (Unaudited) Assets Current assets: Cash and cash equivalents $828,317 Accounts receivable  affiliates 310,863 Accounts receivable 44,338 Other current assets 62,138 Total current assets 1,245,656 Property and equipment, net 1,442,760 Software and intellectual property, net of accumulated amortization of $107,000 1,543,071 Excess cost over fair value of net assets acquired, net of accumulated amortization of $351,000 5,188,445 Other assets 27,629 Total assets $9,447,561 Liabilities and stockholders equity Current liabilities: Current portion of note payable  employee $160,000 Notes payable 200,000 Accounts payable 503,511 Accrued expenses 329,879 Accrued expenses  employees 368,000 Accrued vacation 112,854 Total current liabilities 1,674,244 Note payable  employee, net of current portion 583,963 Stockholders equity: Preferred stock, nonvoting, $.001 par value,5,000,000 shares authorized, none issued or outstanding; - Common stock, $.001 par value; 50,000,000 shares authorized, 24,566,967 shares issued and outstanding 24,567 Additional paid-in capital 17,847,171 Accumulated deficit (10,682,384) Total stockholders' equity 7,189,354 Total liabilities and stockholders' equity $9,447,561 See accompanying notes. 3 Front Porch Digital, Inc. Statements of Operations (Unaudited) Three months ended March 31, 2001 Period beginning February 1, 2000 (commencement of operations) to March 31, 2000 Revenues: Products $37,980 - Services 51,810 $30,380 Services  affiliate 169,716 - Total revenue 259,506 30,380 Cost of revenue: Products 17,498 - Services 227,085 2,490 244,583 2,490 Gross margin 14,923 27,890 Selling, general and administrative expenses 1,441,573 204,646 Research and development 252,221 - Depreciation 149,814 878 Amortization 256,756 - 2,100,364 205,524 Loss from operations (2,085,441) (177,634) Other income (expense): Interest income 24,106 - Interest expense (4,500) (2,250) 19,606 (2,250) Net loss ($2,065,835) ($179,884) Weighted average number of common shares outstanding-basic and diluted 24,566,967 9,440,000 Loss per common share-basic and diluted ($0.08) ($0.02) See accompanying notes. 4 Front Porch Digital, Inc. Statements of Cash Flows (Unaudited) Three months ended March 31, 2001 Period beginning February 1, 2000 (commencement of operations) to March 31, 2000 Cash flows from operating activities Net loss ($2,065,835) ($179,884) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 406,570 878 Stock option compensation cost 201,389 - Changes in operating assets and liabilities Increase in accounts receivable  affiliates (88,453) - Increase in accounts receivable (44,338) (17,600) Decrease in other current assets 14,504 - Increase in accounts payable 22,103 84,276 (Decrease) increase in accrued expenses (46,162) 19,627 Increase in accrued expenses  employees 100,000 - Increase in accrued vacation 38,900 - Other 18,533 - Net cash used in operating activities (1,442,789) (92,703) Cash flows from investing activities Capital expenditures (155,379) (117,735) Other investing activities (18,042) - Net cash used in investing activities (173,421) (117,735) Cash flows from financing activities Proceeds from note payable - 300,000 Proceeds from issuance of common stock - 200 Net cash provided by financing activities - 300,200 Net (decrease) increase in cash and cash equivalents (1,616,210) 89,762 Cash and cash equivalents, beginning of period 2,444,527 - Cash and cash equivalents, end of period $828,317 $89,762 See accompanying notes. 5 FRONT PORCH DIGITAL INC. NOTES TO FINANCIAL STATEMENTS March 31, 2001 (Unaudited) 1. Organization and Basis of Presentation Front Porch Digital Inc. (the "Company") is in the emerging market of digital information asset management.
